DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120103522 (herein HOHENWARTER)
Regarding claim 1, Hohenwarter teaches A nozzle system for scanning a surface of a semiconducting wafer (Fig. 1, [0022]) comprising: 
a nozzle including a nozzle body defining an inlet port in fluid communication with a first nozzle port (media supply arm 53, [0032]), and defining a second nozzle port in fluid communication with an outlet port (exhaust 82 as described in [0031]), the nozzle body configured to receive a fluid through the inlet port and direct the fluid through the first nozzle port to introduce the fluid to a surface of a semiconducting wafer, the nozzle body configured to 
a nozzle hood extending from the nozzle body adjacent the first nozzle port and the second nozzle port and defining a channel disposed between the first nozzle port and the second nozzle port, the nozzle hood configured to direct the fluid from the first nozzle port to the second nozzle port along the surface of the semiconducting wafer (lid 20, [0023]; middle level 35, [0027]); and 
a nozzle housing including a housing body defining an interior portion and an aperture through which at least a portion of the nozzle can pass when transitioning between an extended position and a retracted position (upper level 35, [0027]; media supply arm 63, it will be understood that there can be more than one service position, or for that matter the arms may be in service as they move radially inwardly from the peripheral standby position, [0037]). 
Regarding claim 3, Hohenwarter teaches wherein the nozzle is moveably coupled to the nozzle housing via a coupler (the radial section through the cylindrical chamber wall 30 reveals first and second media supply arms 53 and 63 in their standby position, with the broken lines in FIG. 8 tracing the arcuate path that the dispensing ends of the media arms 53, 63 travel as they are moved from the illustrated standby position to the service position, [0036]; Note: mounting of arm 63 shown in Fig. 9 corresponds to coupler of the present invention; Fig. 9 teaches link 67 which corresponds to coupler of the present invention).
Regarding claim 4, Hohenwarter teaches wherein the coupler defines an aperture, and wherein the nozzle housing includes a protrusion extending through the aperture (link 67 that carries the second media arm 63 on its distal end, [0038]).
Regarding claim 5, Hohenwarter teaches wherein a top portion of the aperture rests on a portion of the protrusion when the nozzle is in the extended portion (see Fig. 9 of configuration of cut-out link 67, and Fig. 10 for service position).
Regarding claim 6, Hohenwarter teaches wherein the nozzle housing further includes a lock structure configured to interact with the coupler to hold the nozzle in the retracted position (drive unit 62, [0024] controls arm to move between service and storage positions).
Regarding claim 8, Hohenwarter teaches wherein the protrusion does not support the aperture when the nozzle is in the retracted position (Fig. 9 teaches storage position that corresponds to retracted position, and link 67 and cut-out 69, where arm 63 is stored in cut-out 69).
Regarding claim 9, Hohenwarter teaches wherein the channel is an elongated channel having opposing rounded ends defined by the nozzle hood (Fig. 4 teaches configuration and shape of middle level 35 and lid 20).
Regarding claim 10, Hohenwarter teaches wherein the first nozzle port is positioned tangent to an edge of a first rounded edge of the elongated channel (Fig. 8 teaches position of arm 53), and wherein the second nozzle port is positioned at a center of a second rounded edge of the elongated channel distal to the first nozzle port (Figs. 2 and 8 teaches position and location of exhaust 82).
Regarding claim 11, Hohenwarter teaches wherein the channel has a length of approximately a radius of the semiconducting wafer (the diameter of the opening in the upper end of the chamber should not exceed the diameter of a wafer to be processed by more than 50, [0048]).
Regarding claim 12, Hohenwarter teaches A nozzle for scanning a surface of a semiconducting wafer (Fig. 1, [0022]) comprising: 
a nozzle body defining an inlet port in fluid communication with a first nozzle port (gas nozzle 23, [0028]), and defining a second nozzle port in fluid communication with an outlet port (exhaust 82 as described in [0031]), the nozzle body configured to receive a fluid through the 
a nozzle hood extending from the nozzle body adjacent the first nozzle port and the second nozzle port and defining a channel disposed at least partially between the first nozzle port and the second nozzle port, the nozzle hood configured to direct the fluid from the first nozzle port to the second nozzle port along the surface of the semiconducting wafer (lid 20, [0023]; middle level 35, [0027]).
Regarding claim 13, Hohenwarter teaches wherein the nozzle body includes opposing side walls, each of the opposing side walls including a tapered portion coupled to a vertical side wall (lid arm 22, [0023]; Fig. 1 teaches construction of lid arm having tapered portion attached to vertical opposing sidewalls).
Regarding claim 14, Hohenwarter teaches wherein each vertical side wall defines at least a portion of the nozzle hood (Lid 20 is secured to lid arm 22, [0023]; Fig. 1 teaches construction of lid 20 and arm 22).
Regarding claim 15, Hohenwarter teaches wherein the channel is an elongated channel having opposing rounded ends defined by the nozzle hood (Fig. 4 teaches configuration and shape of middle level 35 and lid 20).
Regarding claim 16, Hohenwarter teaches wherein the first nozzle port is positioned tangent to an edge of a first rounded edge of the elongated channel (Fig. 3 and [0028] teach gas opening locations of nozzle 23).
Regarding claim 17, Hohenwarter teaches wherein the second nozzle port is positioned at a center of a second rounded edge of the elongated channel distal to the first nozzle port (Figs. 2 and 8 teaches position and location of exhaust 82).
Regarding claim 18, Hohenwarter teaches wherein the channel has a length of approximately a radius of the semiconducting wafer  (the diameter of the opening in the upper end of the chamber should not exceed the diameter of a wafer to be processed by more than 50, [0048]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohenwarter as applied to claim 1, above, in view of US 20070166655 (herein Ooshima).
Regarding claim 2, Ooshima teaches the deficiencies of Hohenwarter, specifically: wherein the nozzle housing further includes a sensor positioned at least partially within the interior portion, the sensor configured to measure the presence or absence of fluid passing through a fluid line coupled to the inlet port or the outlet port (a sensor for detecting clogging with an exhaust fluid may be provided .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohenwarter as applied to claim 1, above, in view of US 20060027763 (herein Deak).
Regarding claim 7, Hohenwarter does not teach wherein the lock structure includes an electromagnet. However, Deak teaches linear motor 192 having electromagnetic coils 194 ([0052]). It would be obvious to one of ordinary skill in the art to simply substitute drive unit 62 may be replace with electromagnetic linear motor 192 of Deak and yield predictable results because both the drive unit of Hohenwarter and motor of Deak perform equivalent functions of controlling and moving an armature.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohenwarter. 
Regarding claim 19, Hohenwarter does not teach wherein the channel has a volume of up to approximately 300 .mu.L. However, [0048] teaches optimizing the space in order to fit a wafer. It would be obvious to one of ordinary skill in the art to optimize the volume of middle level 35 for the means of fitting a wafer. Based on MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohenwarter as applied to claim 12, above, in view of US 20170294332 (herein LaBrie).
Regarding claim 20, LaBrie teaches the deficiencies of Hohenwarter, specifically:
 wherein the nozzle body comprises at least one of chlorotrifluoroethylene (CTFE) or polytetrafluoroethylene (PTFE) ([0039] teaches materials of nozzle are constructed using PTFE). It would be obvious to one of ordinary skill in the art to construct the nozzle components of Hohenwarter with the PTFE taught by LaBrie for at least the purpose of being resistant to chemical etching solution, and to maintain the necessary stringent mechanical tolerances ([0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852